Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference(s) are Lee (EP3378515), Chen (TW M376430), Smith (GB 2443257), and Davis (US 10688251), which singularly or in any combination thereof, fail to disclose, teach or suggest: “a socket defined by an internal portion a mechanical adaptor….  the socket has  a bottom that is located above the second surface such that the center of gravity is below the bottom of the socket and above the second surface; …..and wherein the socket comprises a mating profile that cooperates and engages with a corresponding mating profile on a distal end of the medicament delivery device … before or after the mechanical adaptor  is inserted into the accommodating member” of claim 1.  
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Permission to perform the examiner amendment below was discussed with and obtained from Attorney of Record David Frischkorn on 08/25/2022 via telephone call from examiner Ding Tan.  
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:
IN THE CLAIMS:
 
8. (currently amended) The supporting device according to claim 1, wherein the mechanical adaptor further comprises an external side surface comprising a first connector that engages a second connector in the accommodating member to form a releasable attachment to the accommodating member, where the releasable attachment is achieved by at least one of a threaded coupling, a bayonet coupling or a friction-fit coupling.  

10. (currently amended) The supporting device according to claim [[4]]1, wherein the accommodating member is attached to the supporting device by permanent attachment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632